On September 10, 1957 the City Council of the City of Glen Cove denied appellant’s application to change the zone of his property from residence R-2 to business B-2. He instituted this proceeding pursuant to article 78 of the Civil Practice Act to review and annul the action of the City Council and to direct the council to make the change in zone. Respondents cross-moved, pursuant to section 1298 of the Civil Practice Act, to dismiss the petition on the ground that a proceeding pursuant to article 78 is not available to review a legislative function. The appeal is from the order granting the cross motion. Order unanimously affirmed, with $10 costs and disbursements. No opinion.
Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.